Per Curiam.

Appellant predicates his claim of wrongful detention of the child by the maternal grandparents *89on his being- the natural parent and on the basis that- he has not been shown, or found to be unfit. .. ,
The evidence presented at the hearing béfore the Court of Appeals reveals that appellant abandoned the child. During the nine years from the child’s birth, until the filing of this action, -appellant literally did nothing for her. He assumed no responsibility for health care, contributed nothing to her education and training, and placed upon respondents every duty and responsibility of parents. A parent may be denied custody if a preponderance of the evidence indicates that he has abandoned the child’. In re Perales (1977), 52 Ohio St. 2d 89. Thus, appellant has-forfeited his paramount right to the custody of the child.
It is apparent from this record that the child’s interest-will be best served by continuing to be in the custody and' care of the grandparents. See In re Young (1979), 58 Ohio St. 2d 90. Natural paternity alone under these circumstances is insufficient to support an action in habeas corpus. See In re Tilton (1954), 161 Ohio St. 571.
The judgment of the Court of Appeals denying-ha-beas corpus relief is affirmed.

Judgment affirmed.

CELEBREZZE, C. J., HERBERT, W. BROWN, SWEENEY, Looser and Holmes, JJ., concur.
P. Brov/N, J., concurs in the judgment.